Case 1:20-cv-00253-JRS-MPB Document 33 Filed 04/24/20 Page 1 of 4 PageID #: 146




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 DONALD HATTON,                                )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )       Case No. 1:20-cv-253-JRS-MPB
                                               )
 CSX TRANSPORTATION, INC.;                     )
 EASTERN CORPORATION, a                        )              DEMAND FOR JURY TRIAL
 corporation; UNIVERSAL LINEN                  )
 SERVICE, LLC, a corporation; and              )
 ANGELA PRIFOGLE, an individual,               )
                                               )
        Defendants.                            )


      CSX TRANSPORTATION, INC’S RESPONSE TO PLAINTIFF’S MOTION TO
                 DISMISS UNIVERSAL LINEN SERVICE, LLC

        Defendant CSX Transportation, Inc. (“CSXT”), by counsel, files its Response to

 Plaintiff’s Motion to Dismiss Universal Linen Service, LLC, and states as follows:

        1.      Plaintiff filed his Complaint for Damages against Defendant, Universal Linen

 Service, LLC (Universal) on January 23, 2020.

        2.      Plaintiff filed a motion to dismiss Universal as a party on April 15, 2020.

        3.      CSXT objects to Universal being dismissed as a party unless the Court permits

 CSXT to file an Amended Answer naming Universal as a non-party pursuant to I.C. § 34-51-2-

 16 within thirty (30) days of the entry of an order dismissing Universal as a party.

        4.      A dismissed party can be considered a nonparty under Indiana’s Comparative

 Fault Act, and CSXT has preserved its right to assert this defense in the Seventh Defense of its

 Answer to Plaintiff’s Complaint. See Owens Corning Fiberglass Corp. v. Cobb, 754 N.E.2d 905,


                                                   1
Case 1:20-cv-00253-JRS-MPB Document 33 Filed 04/24/20 Page 2 of 4 PageID #: 147




 914–15 (Ind. 2001) (settling defendants who are dismissed can be added nonparties); Bloemker

 v. Detroit Diesel Corp., 687 N.E.2d 358, 360 (Ind. 1997) (“In view of the timely objections [to

 dismissal] and requests to retain PTI as a nonparty, we find that Detroit Diesel and North

 Manchester have preserved their right to assert a nonparty defense as to PTI. The trial court is

 authorized to permit the inclusion of PTI as a nonparty for purposes of the defendants’ assertion

 of the nonparty defense.”); Bowles v. Tatom, 546 N.E.2d 1188, 1190 (Ind. 1989) (defendant

 waived nonparty defense as to dismissed parties by failing to “object to the dismissals or

 otherwise assert any claim” that the dismissed parties “should remain for purposes of allocation

 of fault”); J.B. Hunt Transport, Inc. v. Guardianship of Zak, 58 N.E.3d 956, 967 (Ind. Ct. App.

 2016) (to preserve non-party defense against co-defendant dismissed on summary judgment,

 defendant should have filed a motion or in “some way indicated” that the co-defendant remained

 for allocation of fault); Osterloo v. Wallar, 758 N.E.2d 59 (Ind. Ct. App. 2001) (reversing trial

 court’s order denying defendant’s motion to add dismissed party as a nonparty); Rausch v.

 Reinhold, 716 N.E.2d 993, 1002 (Ind. Ct. App. 1999) (“A dismissed party can be considered a

 nonparty as long as the nonparty defense is properly preserved prior to the dismissal.”); Koziol v.

 Vojvoda, 662 N.E.2d 985, 989 (Ind. Ct. App. 1996) (“. . . we have concluded that our legislature

 did not intend to mandate that named parties in comparative fault cases cannot revert to nonparty

 status after being dismissed following settlement”); accord Witte v. Mundy, 820 N.E.2d 128, 134

 (Ind. 2005) (“[I]f a plaintiff is to be dismissed on her own motion, it is an abuse of discretion to

 deny leave to amend the answer to add her as a nonparty”).

        5.      Pursuant to LR 7.1(d), Counsel for CSXT has conferred with Counsel for Plaintiff

 and counsel for Co-Defendants, neither of whom has objection to CSXT’s request that CSXT be



                                                   2
Case 1:20-cv-00253-JRS-MPB Document 33 Filed 04/24/20 Page 3 of 4 PageID #: 148




 permitted to amend its Answer to name Universal as a non-party herein if Universal is dismissed

 as a party.

         WHEREFORE, CSX Transportation, Inc. respectfully requests that if the Court dismisses

 Universal Linen Service, LLC, that CSXT be granted leave to file an Amended Answer to

 Plaintiff’s Complaint within thirty (30) days of Universal’s dismissal to name Universal as a

 non-party pursuant to I.C. § 34-51-2-16.

                                                     Respectfully submitted,


                                                     /s/ Sarah N. Dimmich
                                                     Sarah N. Dimmich (Atty. # 23756-06)
                                                     Miao I. Cheng (Atty. # 34539-53)
                                                     Stuart & Branigin LLP
                                                     300 Main Street, Suite 900
                                                     P.O. Box 1010
                                                     Lafayette, IN 47902-1010
                                                     E-Mail: snd@stuartlaw.com
                                                               mic@stuartlaw.com
                                                     Telephone: (765) 423-1561
                                                     Facsimile: (765) 742-8175




                                                 3
Case 1:20-cv-00253-JRS-MPB Document 33 Filed 04/24/20 Page 4 of 4 PageID #: 149




                                  CERTIFICATE OF SERVICE

        I certify that on the 24th day of April, 2020, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF system. Parties may access this filing through the Court’s
 system.

                                                      /s/ Sarah N. Dimmich
                                                      Sarah N. Dimmich




 #1294378




                                                  4
